                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA, EX
 REL. STEPHEN P. WALLACE,

         Plaintiff,
                v.                                          Civil Action No. 19-2168 (JEB)
 MITCH MCCONNELL, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       Pro se Plaintiff has filed an opaque Complaint, entitled, “False Claims Class Action

Bivens Complaint for Urgent ‘En Banc’ Injunctive Relief, Compelling (3) G.A.O. Forensic

Audits.” ECF No. 1. The suit appears to have something to do with a 9/11 Fund, and there is

mention of Eric Holder, Mitch McConnell, Robert Mueller, and other luminaries. Id. at 1-2.

Plaintiff complains that he has “been totally unsuccessful and now thwarted from confirming

where that USA ‘Funded ASSET BIOMETRIC SYSTEM’ is located.” Id. at 2 (bolding

deleted). There is also a reference to such “asset” being “divested to Leidos some years ago.”

Id. (bolding deleted). Switching gears, Plaintiff also refers to “Criminal Negligent Manslaughter

Charges still pending under DC US Attorney, Jessi[e] Liu,” id., as well as “Criminal Kidnapping

of LISA, her person & Irrevocable Trust exceeding [$100 million], by REAL-PARTIES-in-

INTEREST.” Id. at 3.

       “Over the years this Court has repeatedly held that the federal courts are without power to

entertain claims otherwise within their jurisdiction if they are so attenuated and unsubstantial as
to be absolutely devoid of merit, wholly insubstantial, obviously frivolous, plainly unsubstantial,

or no longer open to discussion.” Hagans v. Lavine, 415 U.S. 528, 536-37 (1974) (citations

omitted); see also Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (may dismiss claims that

are “essentially fictitious” – for example, where they suggest “bizarre conspiracy theories . . .

[or] fantastic government manipulations of their will or mind”) (citations and internal quotation

marks omitted).

       The Court is mindful that complaints filed by pro se litigants are held to less stringent

standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404

U.S. 519, 520 (1972). That said, the Court cannot but conclude that the Complaint is frivolous

and should be dismissed.

       A separate Order so stating will issue this day.



                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: August 1, 2019




                                                  2
